DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on May 18, 2021
Claims 1-5, 8-10 and 12-18 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USP: 2017/0290028) in view of  yamada (USP: 2018/0077749).  

As per Claim 1 Lee teaches a method performed by a terminal in a  communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) message including a plurality of scheduling request (SR) configurations, wherein each of a plurality of logical channels (LCHs) corresponds to an SR configuration among the plurality of SR configurations (Paragraph 0057, 0154, 0167, 0168, eNodeB may perform functions of selection for gateway, routing toward the gateway during a Radio Resource Control (RRC) activationLogical channels are therefore grouped into logical-channel groups and the reporting is done per group. An RRC message including "logicalChannelSR-Mask" can control SR triggering on a logical channel basis when an uplink grant is configured. Then the scheduling request is repeated.);
 in case that data has occurred in a LCH among the plurality of LCHs, identifying a first SR configuration corresponding to the LCH among the plurality of SR configurations(Paragraph 0005, 0017, 0065-0068, 0133 Logical channels that are defined above the transport channels and mapped to the transport channels include a broadcast control channel (BCCH), a paging control channel (PCCH), a common control channel (CCCH), a multicast control channel (MCCH), and a multicast traffic channel (MTCH).  a Scheduling Request (SR) prohibit indication indicating at least one of the one or more ProSe group; starting a prohibit timer for each ProSe group indicated by the SR prohibit indication triggering a sidelink BSR (logical channels) for a first ProSe group of the one or more ProSe groups ); and
 transmitting, to the base station, an SR for requesting uplink grants based on the first SR configuration (Paragraph 0142, 0151  uplink grants, and initiate a Random Access procedure on the PCell . The Scheduling Request (SR) is used for requesting UL-SCH resources for new transmission. Upon reception of the request, the scheduler can assign a grant to the terminal. If the terminal does not receive a scheduling grant until the next possible scheduling-request instant, then the scheduling request is repeated. ).
However Fehrenbach may not explicitly disclose in case that an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration,
 	Yamada discloses in case that an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration(Paragraph 0028, 0029, 0076 All pending SR(s) may be cancelled and SR prohibit timer (sr-ProhibitTimer) may be stopped. The method includes setting a value related to the maximum number of scheduling request transmission based on whether a secondary cell is activated, and instructing a physical layer of the UE to signal a scheduling request (SR) on a Physical Uplink Control Channel (PUCCH) based on whether scheduling request counter is less than the maximum number of scheduling request transmission. The scheduling request counter is incremented in a case that the scheduling request counter is less than the maximum number of scheduling request transmission. The method may further include transmitting, to an evolved Node B (eNB) the SR on either or both of the PUCCH on a primary cell and the PUCCH on a secondary cell.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include SR configuration is less than a maximum number of SR transmissions as taught by Yamada for reliability, to ensure that the scheduling request counter is less than the maximum number of scheduling request transmission (See Yamada Paragraph 0134).


As per Claim 2 Lee-Yamada teaches the method of claim 1, wherein the first SR configuration includes information on the SR prohibit timer and information on the maximum number of SR transmissions (Paragraph 0017, 0021  the prohibit timer is a period of time duration, wherein the period of time duration defines a number of subframes, a certain time duration, or a number of SR trigger.  A Scheduling Request (SR) prohibit indication indicating at least one of the one or more ProSe group; starting a prohibit timer for each ProSe group indicated by the SR prohibit indication ).
However Lee may not explicitly disclose in case that an SR prohibit timer configured for the first SR configuration is not running and a number of SR 
 	Yamada discloses in case that an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration(Paragraph 0028, 0029, 0076 All pending SR(s) may be cancelled and SR prohibit timer (sr-ProhibitTimer) may be stopped. The method includes setting a value related to the maximum number of scheduling request transmission based on whether a secondary cell is activated, and instructing a physical layer of the UE to signal a scheduling request (SR) on a Physical Uplink Control Channel (PUCCH) based on whether scheduling request counter is less than the maximum number of scheduling request transmission. The scheduling request counter is incremented in a case that the scheduling request counter is less than the maximum number of scheduling request transmission. The method may further include transmitting, to an evolved Node B (eNB) the SR on either or both of the PUCCH on a primary cell and the PUCCH on a secondary cell.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include SR configuration is less than a maximum number of SR transmissions as taught by Yamada for reliability, to ensure that the scheduling request counter is less than the maximum number of scheduling request transmission (See Yamada Paragraph 0134).


 (Paragraph 0141, 0142 Each terminal can be assigned a dedicated PUCCH scheduling request resource, occurring every nth subframe. The scheduling request is transmitted on the primary component carrier, in line with the general principle of PUCCH transmission on the primary component carrier only..).
However Lee may not explicitly disclose in case that an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration,
 	Yamada discloses in case that an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration(Paragraph 0028, 0029, 0076 All pending SR(s) may be cancelled and SR prohibit timer (sr-ProhibitTimer) may be stopped. The method includes setting a value related to the maximum number of scheduling request transmission based on whether a secondary cell is activated, and instructing a physical layer of the UE to signal a scheduling request (SR) on a Physical Uplink Control Channel (PUCCH) based on whether scheduling request counter is less than the maximum number of scheduling request transmission. The scheduling request counter is incremented in a case that the scheduling request counter is less than the maximum number of scheduling request transmission. The method may further include transmitting, to an evolved Node B (eNB) the SR on either or both of the PUCCH on a primary cell and the PUCCH on a secondary cell.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include SR configuration is less than a maximum number of SR transmissions as taught by Yamada for reliability, to ensure that the scheduling request counter is less than the maximum number of scheduling request transmission (See Yamada Paragraph 0134).


As per Claim 4 Lee-Yamada teaches the method of claim 1, wherein the SR is transmitted on a physical uplink control channel (PUCCH) associated with the first SR configuration (Paragraph 0142 the scheduling request is transmitted on the primary component carrier, in line with the general principle of PUCCH transmission on the primary component carrier only.  ).

As per Claim 5 Lee-Yamada teaches the The method of claim 1, further comprising starting the SR prohibit timer (Paragraph 0017,  0021 the prohibit timer is a period of time duration, wherein the period of time duration defines a number of subframes, a certain time duration, or a number of SR trigger. ).

6-7. (Cancelled)


transmitting, to a terminal, a radio resource control (RRC) message including a plurality of scheduling request (SR) configurations, wherein each of a plurality of logical channels (LCHs) corresponds to an SR configuration among the plurality of SR configurations(Paragraph 0057, 0154, 0167, 0168, eNodeB may perform functions of selection for gateway, routing toward the gateway during a Radio Resource Control (RRC) activationLogical channels are therefore grouped into logical-channel groups and the reporting is done per group. An RRC message including "logicalChannelSR-Mask" can control SR triggering on a logical channel basis when an uplink grant is configured. Then the scheduling request is repeated.); and
 receiving, from the terminal, an SR for requesting uplink grants based on the a first SR configuration among the plurality of SR configurations  (Paragraph 0142, 0151  uplink grants, and initiate a Random Access procedure on the PCell . The Scheduling Request (SR) is used for requesting UL-SCH resources for new transmission. Upon reception of the request, the scheduler can assign a grant to the terminal. If the terminal does not receive a scheduling grant until the next possible scheduling-request instant, then the scheduling request is repeated. ).
wherein the first SR configuration corresponds to a LCH in which data has occurred among the plurality of LCHs (Paragraph 0005, 0017, 0065-0068, 0133 Logical channels that are defined above the transport channels and mapped to the transport channels include a broadcast control channel (BCCH), a paging control channel (PCCH), a common control channel (CCCH), a multicast control channel (MCCH), and a multicast traffic channel (MTCH).  a Scheduling Request (SR) prohibit indication indicating at least one of the one or more ProSe group; starting a prohibit timer for each ProSe group indicated by the SR prohibit indication triggering a sidelink BSR (logical channels) for a first ProSe group of the one or more ProSe groups ), and 
However Lee may not explicitly disclose wherein the SR is received based on an SR prohibit timer configured for the first SR configuration, a maximum number of SR transmissions configured for the first SR configuration, and a number of SR transmissions for the first SR configuration.
Yamada discloses wherein the SR is received based on an SR prohibit timer configured for the first SR configuration, a maximum number of SR transmissions configured for the first SR configuration, and a number of SR transmissions for the first SR configuration.
 (Paragraph 0028, 0029, 0076 All pending SR(s) may be cancelled and SR prohibit timer (sr-ProhibitTimer) may be stopped. The method includes setting a value related to the maximum number of scheduling request transmission based on whether a secondary cell is activated, and instructing a physical layer of the UE to signal a scheduling request (SR) on a Physical Uplink Control Channel (PUCCH) based on whether scheduling request counter is less than the maximum number of scheduling request transmission. The scheduling request counter is incremented in a case that the scheduling request counter is less than the maximum number of scheduling request transmission. The method may further include transmitting, to an evolved Node B (eNB) the SR on either or both of the PUCCH on a primary cell and the PUCCH on a secondary cell.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include SR configuration is less than a maximum number of SR transmissions as taught by Yamada for reliability, to ensure that the scheduling request counter is less than the maximum number of scheduling request transmission (See Yamada Paragraph 0134).

As per Claim 9 Lee-Yamada teaches the method of claim 8, wherein the first SR configuration includes information on the SR prohibit timer and information on the maximum number of SR transmissions (Paragraph 0017, 0021  the prohibit timer is a period of time duration, wherein the period of time duration defines a number of subframes, a certain time duration, or a number of SR trigger.  A Scheduling Request (SR) prohibit indication indicating at least one of the one or more ProSe group; starting a prohibit timer for each ProSe group indicated by the SR prohibit indication ).
However Lee may not explicitly disclose in case that an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration,
 	Yamada discloses in case that an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the (Paragraph 0028, 0029, 0076 All pending SR(s) may be cancelled and SR prohibit timer (sr-ProhibitTimer) may be stopped. The method includes setting a value related to the maximum number of scheduling request transmission based on whether a secondary cell is activated, and instructing a physical layer of the UE to signal a scheduling request (SR) on a Physical Uplink Control Channel (PUCCH) based on whether scheduling request counter is less than the maximum number of scheduling request transmission. The scheduling request counter is incremented in a case that the scheduling request counter is less than the maximum number of scheduling request transmission. The method may further include transmitting, to an evolved Node B (eNB) the SR on either or both of the PUCCH on a primary cell and the PUCCH on a secondary cell.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include SR configuration is less than a maximum number of SR transmissions as taught by Yamada for reliability, to ensure that the scheduling request counter is less than the maximum number of scheduling request transmission (See Yamada Paragraph 0134).


As per Claim 10 Lee-Yamada teaches the method of claim 9, wherein the SR is received on a physical uplink control channel (PUCCH) associated with the first SR configuration (Paragraph 0141, 0142 Each terminal can be assigned a dedicated PUCCH scheduling request resource, occurring every nth subframe. The scheduling request is transmitted on the primary component carrier, in line with the general principle of PUCCH transmission on the primary component carrier only..).

11. (Cancelled)

As per Claim 12 Lee teaches a terminal in a communication system, the terminal comprising:
 a transceiver (Paragraph 0071 transceiver); and
 a controller configured to control to:
 receive, from a base station via the transceiver, a radio resource control(RRC) message including a plurality of scheduling request (SR)  configurations, wherein each of a plurality of logical channels (LCHs) corresponds to an SR configuration among the plurality of SR configurations (Paragraph 0057, 0154, 0167, 0168, eNodeB may perform functions of selection for gateway, routing toward the gateway during a Radio Resource Control (RRC) activationLogical channels are therefore grouped into logical-channel groups and the reporting is done per group. An RRC message including "logicalChannelSR-Mask" can control SR triggering on a logical channel basis when an uplink grant is configured. Then the scheduling request is repeated.),
 in case that data has occurred in one of a LCH among the plurality of LCHs, identify a first SR configuration corresponding to the LCH among the plurality of SR configurations(Paragraph 0005, 0017, 0065-0068, 0133 Logical channels that are defined above the transport channels and mapped to the transport channels include a broadcast control channel (BCCH), a paging control channel (PCCH), a common control channel (CCCH), a multicast control channel (MCCH), and a multicast traffic channel (MTCH).  a Scheduling Request (SR) prohibit indication indicating at least one of the one or more ProSe group; starting a prohibit timer for each ProSe group indicated by the SR prohibit indication triggering a sidelink BSR (logical channels) for a first ProSe group of the one or more ProSe groups ), and
 in case that the an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration,
 transmit, to the base station via the transceiver, an SR for requesting uplink grants based on the first SR configuration (Paragraph 0142, 0151  uplink grants, and initiate a Random Access procedure on the PCell . The Scheduling Request (SR) is used for requesting UL-SCH resources for new transmission. Upon reception of the request, the scheduler can assign a grant to the terminal. If the terminal does not receive a scheduling grant until the next possible scheduling-request instant, then the scheduling request is repeated. ).
However Lee may not explicitly disclose in case that the an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration,
 	Yamada discloses in case that the an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR  (Paragraph 0028, 0029, 0076 All pending SR(s) may be cancelled and SR prohibit timer (sr-ProhibitTimer) may be stopped. The method includes setting a value related to the maximum number of scheduling request transmission based on whether a secondary cell is activated, and instructing a physical layer of the UE to signal a scheduling request (SR) on a Physical Uplink Control Channel (PUCCH) based on whether scheduling request counter is less than the maximum number of scheduling request transmission. The scheduling request counter is incremented in a case that the scheduling request counter is less than the maximum number of scheduling request transmission. The method may further include transmitting, to an evolved Node B (eNB) the SR on either or both of the PUCCH on a primary cell and the PUCCH on a secondary cell.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include SR configuration is less than a maximum number of SR transmissions as taught by Yamada for reliability, to ensure that the scheduling request counter is less than the maximum number of scheduling request transmission (See Yamada Paragraph 0134).


As per Claim 13 Lee-Yamada teaches the terminal of claim 12, wherein the first SR configuration includes information on the SR prohibit timer and information on the maximum number of SR transmissions (Paragraph 0017, 0021  the prohibit timer is a period of time duration, wherein the period of time duration defines a number of subframes, a certain time duration, or a number of SR trigger.  A Scheduling Request (SR) prohibit indication indicating at least one of the one or more ProSe group; starting a prohibit timer for each ProSe group indicated by the SR prohibit indication). 
However Lee may not explicitly disclose in case that the an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration,
 	Yamada discloses in case that the an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration, (Paragraph 0028, 0029, 0076 All pending SR(s) may be cancelled and SR prohibit timer (sr-ProhibitTimer) may be stopped. The method includes setting a value related to the maximum number of scheduling request transmission based on whether a secondary cell is activated, and instructing a physical layer of the UE to signal a scheduling request (SR) on a Physical Uplink Control Channel (PUCCH) based on whether scheduling request counter is less than the maximum number of scheduling request transmission. The scheduling request counter is incremented in a case that the scheduling request counter is less than the maximum number of scheduling request transmission. The method may further include transmitting, to an evolved Node B (eNB) the SR on either or both of the PUCCH on a primary cell and the PUCCH on a secondary cell.). 
(See Yamada Paragraph 0134).


As per Claim 14 Lee-Yamada teaches the terminal of claim 12, wherein the controller is further configured to control to: in case that the SR prohibit timer is not running and the maximum number of SR transmissions is equal to the number of SR transmissions, release a physical uplink control channel (PUCCH). sounding reference signal (SRS). downlink assignments, and uplink grants  (Paragraph 0141, 0142 Each terminal can be assigned a dedicated PUCCH scheduling request resource, occurring every nth subframe. The scheduling request is transmitted on the primary component carrier, in line with the general principle of PUCCH transmission on the primary component carrier only..).

As per Claim 15 Lee-Yamada teaches the terminal of claim 12, wherein the controller is further configured to control to start the SR prohibit timer, and wherein the SR is transmitted on a physical uplink control channel (PUCCH) associated with the first SR configuration  (Paragraph 0141, 0142 Each terminal can be assigned a dedicated PUCCH scheduling request resource, occurring every nth subframe. The scheduling request is transmitted on the primary component carrier, in line with the general principle of PUCCH transmission on the primary component carrier only..).

As per Claim 16 Lee teaches a base station in a wireless communication system, the base station comprising:
 a transceiver (Paragraph 0071 transceiver); and 
a controller configured to control to:
 transmit, to a terminal via the transceiver, a radio resource control (RRC) message including a plurality of scheduling request (SR) configurations, wherein each of a plurality of logical channels (LCHs) corresponds to an SR configuration among the plurality of SR configurations(Paragraph 0057, 0154, 0167, 0168, eNodeB may perform functions of selection for gateway, routing toward the gateway during a Radio Resource Control (RRC) activationLogical channels are therefore grouped into logical-channel groups and the reporting is done per group. An RRC message including "logicalChannelSR-Mask" can control SR triggering on a logical channel basis when an uplink grant is configured. Then the scheduling request is repeated.);, and
 receive, from the terminal via the transceiver, an SR for requesting uplink grants  based on a first SR configuration among the plurality of SR configurations wherein the first SR configuration corresponds to a LCH in which data has occurred among the plurality of LCHs(Paragraph 0142, 0151  uplink grants, and initiate a Random Access procedure on the PCell . The Scheduling Request (SR) is used for requesting UL-SCH resources for new transmission. Upon reception of the request, the scheduler can assign a grant to the terminal. If the terminal does not receive a scheduling grant until the next possible scheduling-request instant, then the scheduling request is repeated. ), and
 However Lee may not explicitly disclose in case that the an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration,
 	Yamada discloses in case that the an SR prohibit timer configured for the first SR configuration is not running and a number of SR transmissions for the first SR configuration is less than a maximum number of SR transmissions configured for the first SR configuration, (Paragraph 0028, 0029, 0076 All pending SR(s) may be cancelled and SR prohibit timer (sr-ProhibitTimer) may be stopped. The method includes setting a value related to the maximum number of scheduling request transmission based on whether a secondary cell is activated, and instructing a physical layer of the UE to signal a scheduling request (SR) on a Physical Uplink Control Channel (PUCCH) based on whether scheduling request counter is less than the maximum number of scheduling request transmission. The scheduling request counter is incremented in a case that the scheduling request counter is less than the maximum number of scheduling request transmission. The method may further include transmitting, to an evolved Node B (eNB) the SR on either or both of the PUCCH on a primary cell and the PUCCH on a secondary cell.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include SR configuration is (See Yamada Paragraph 0134).


As per Claim 17 Lee-Yamada teaches the base station of claim 16, wherein the first SR configuration includes information on the SR prohibit timer and information on the maximum number of SR transmissions (Paragraph 0017,  0021 the prohibit timer is a period of time duration, wherein the period of time duration defines a number of subframes, a certain time duration, or a number of SR trigger. ).

As per Claim 18 Lee-Yamada teaches the base station of claim 16, wherein the SR is received on a physical uplink control channel (PUCCH) associated with the first SR configuration (Paragraph 0141, 0142 Each terminal can be assigned a dedicated PUCCH scheduling request resource, occurring every nth subframe. The scheduling request is transmitted on the primary component carrier, in line with the general principle of PUCCH transmission on the primary component carrier only..).

Response to Argument(s)
Applicant's argument(s) filed on May 18, 2021 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.
Conclusion
THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468